Citation Nr: 1422362	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for heart disability, to include as secondary to service-connected interstitial fibrosis and pleural abnormalities.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran had active service from November 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, which denied service connection for a heart condition.  

In a November 2010 decision, the Board denied the claim.  The Veteran appealed the Board's November 2010 denial of his claim for service connection for heart disability, to include as secondary to service-connected interstitial fibrosis and pleural abnormalities, to the U S Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2012 Decision, the Court vacated the Board's decision and remanded this claim to the Board.  

The Veteran testified at a Board hearing via videoconference before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of the hearing is associated with the claims file.  

In July 2012, the Veteran revoked the power of attorney of record in favor of Paralyzed Veterans of America.  Thus, the Board recognizes Paralyzed Veterans of America as the Veteran's duly appointed representative.  

In September 2013, the Board remanded the matter for additional development.  The case has been returned to the Board for further appellate review.  



FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received a request to withdraw the appeal on the issue of entitlement to service connection for a heart disability.  


CONCLUSION OF LAW

The criteria for dismissal of the issue of entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has withdrawn the issue of entitlement to service connection for a heart disability.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.


ORDER

The issue of entitlement to service connection for a heart disability is dismissed. 



____________________________________________
LEONARD J VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


